      Case: 3:20-cv-00384-bbc Document #: 49 Filed: 09/13/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN
___________________________________________________________________________

JENNIFER R. LAM-QUANG-VINH,

                         Plaintiff,
                                                          Case No. 20-cv-384
v.

SPRINGS WINDOW FASHIONS, LLC,                             Judge Barbara Crabb

                         Defendant.


                  PLAINTIFF’S NOTICE OF APPEAL FROM A
                   JUDGMENT OF THE DISTRICT COURT




      Plaintiff, Jennifer R. Lam-Quang-Vinh, by her attorneys, FOX & FOX, S.C.,

hereby appeals to the United States Court of Appeals for the Seventh Circuit from

the Judgment entered on August 16, 2021 (Dkt. # 44) in favor of Defendant.


      Dated: Monday, September 13, 2021.


                                Respectfully submitted,

                                Plaintiff, Jennifer R. Lam-Quang-Vinh

                                By: s/Randall B. Gold

                                FOX & FOX, S.C.
                                124 West Broadway
                                Monona, WI 53716
                                608-258-9588
                                rgoldlaw@aol.com



                                        1
       Case: 3:20-cv-00384-bbc Document #: 49 Filed: 09/13/21 Page 2 of 2




                            CERTIFICATE OF SERVICE

      I hereby certify that on Monday, September 13, 2021, I caused the electronic
filing of the foregoing Notice Of Appeal From A Judgment Of The District Court, with
the Clerk of the District Court, using the ECF system, which will also send
notification of such filing to the following counsel for Defendant:


      Amy O. Bruchs (aobruchs@michaelbest.com)

      Kurt Ellison (kfellison@michaelbest.com)

      Farrah N.W. Rifelj (fnwrifelj@michaelbest.com)


                    s/Randall B. Gold
                    Randall B. Gold
                    FOX & FOX, S.C.
                    124 West Broadway
                    Monona, WI 53716
                    608-258-9588
                    rgoldlaw@aol.com




                                           2
